COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JUAN ANTONIO GONZALEZ,                           §          No. 08-14-00293-CR

                      Appellant,                  §            Appeal from the

 v.                                               §          346th District Court

 THE STATE OF TEXAS,                              §        of El Paso County, Texas

                       State.                     §          (TC# 20120D05048)

                                             §
                                           ORDER

       The Court GRANTS Mary Elizabeth Bonney’s third request for an extension of time

within which to file the Reporter’s Record until April 11, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Mary Elizabeth Bonney, Official Court Reporter for the

346th District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the

same to this Court on or before April 11, 2015.

       IT IS SO ORDERED this 24th day of February, 2015.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.